Citation Nr: 0930526	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.

2.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 (PTSD) and July 2007 (hearing 
loss) rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan. The Veteran 
had a hearing before the Board in July 2009 and the 
transcript is of record.

The Board notes that the Veteran originally was service-
connected for hearing loss of the left ear only.  The Veteran 
properly perfected an appeal for entitlement to a compensable 
rating for hearing loss of the left ear.  During the pendency 
of this appeal, the Veteran was awarded service-connection 
for right ear hearing loss and his disability was 
appropriately combined with his left ear hearing loss and 
rated as 0 percent disabling in December 2008 and February 
2009 rating decisions.  After the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2008) and 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1. The Veteran has a hearing loss in the right ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.

2. The veteran has a hearing loss in the left ear with a 
Numeric Designation of II as per Table VI of the VA schedule 
of ratings.

3.  The Veteran's PTSD is manifested by sleep disturbances, 
nightmares, short temper, intrusive memories, and some strain 
to social relationships all resulting in mild social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2008).

2.  The criteria for a disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in May 2006, March 2007 and May 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letters also advised him 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A letter 
sent to the Veteran in May 2007 satisfies all the elements 
outlined in Vazquez-Flores.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Initial 
notice was provided prior to the initial rating decision in 
this case, but subsequent notice fully informed the Veteran 
of the type of evidence necessary to substantiate his claim 
as explained above.  The Veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.   Although the notice 
provided to the Veteran in May 2007 was not given prior to 
the first adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were readjudicated and an additional 
SSOC was provided to the Veteran in January 2009 and February 
2009.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes the Veteran has indicated he is in 
receipt of Social Security Administration (SSA) supplemental 
income benefits.  These benefits, however, are merely due to 
his age and retirement status and not based on disability.  
Accordingly, the SSA would not have records pertinent to the 
claims on appeal.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
2006, 2007 and most recently, in October 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's hearing loss or PTSD 
since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for these 
conditions (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

The Veteran maintains that his hearing loss and PTSD are more 
severe than currently rated.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, for reasons explained below, 
the Board finds the Veteran's disabilities are consistent 
throughout the relevant appellate time period and, therefore, 
staged ratings are not warranted here.

Hearing Loss

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In this case, the Veteran was afforded VA examinations in 
March 2007 and again in October 2008.

In March 2007, the Veteran underwent a VA audiological 
examination.  The results of clinical testing are as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
30
LEFT
25
30
40
65
80

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the right ear and 88 
percent in the left ear.  The average of the pure tones 
between 1000-4000 Hz was 23 for the right ear and 54 for the 
left.  Table VI in 38 C.F.R. § 4.85 reveals that while the 
Veteran clearly has impaired hearing, his disability does not 
reach a compensable level.  Rather, his right ear receives a 
numeric designation of I and his left ear receives a numeric 
designation of II. The point where I intersects with II on 
Table VII shows a non-compensable level of impaired hearing. 

More recently, the Veteran underwent a VA examination in 
October 2008. The results of clinical testing are as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
40
LEFT
15
25
35
55
75

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in the right ear and 84 
percent in the left ear.  The average of the pure tones 
between 1000-4000 Hz was 23 for the right ear and 48 for the 
left. 

Table VI in 38 C.F.R. § 4.85 reveals the Veteran still does 
not reach a compensable level. Rather, his right ear again 
receives a numeric designation of I and his left ear receives 
a numeric designation of II. The point where IV intersects 
with II on Table VII shows a non-compensable level of 
impaired hearing.  The Board notes that it also considered 
the alternative rating scheme for exceptional patterns of 
hearing impairment and found it inapplicable here.  See 
38 C.F.R. § 4.86(a)-(b).

The Board finds noteworthy that VA outpatient treatment 
records during the appellate time period were completely 
silent as to any complaints or treatment for bilateral 
sensorineural hearing loss.  

In short, as was indicated above, rating hearing loss 
disability involves the mechanical application of rating 
criteria to the results of specified audiometric studies.  
Here, although the Veteran's hearing loss did slightly worsen 
from 2007 to 2008, the probative medical evidence does not 
show the Veteran's hearing loss has ever reached a 
compensable level at any point since he filed for an 
increased rating.  Staged ratings, therefore, are 
inapplicable here.  See Hart, 21 Vet. App. 505.  Considering 
the results of the VA examinations, entitlement to a 
compensable rating is denied

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  . . 
. . . . . . . . . . . . . . . . . . . . . 
. 10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran was afforded VA examinations in 
August 2006 and October 2008, where he was assigned GAF 
scores of 70-75 and 70 respectively.  VA outpatient treatment 
records indicate regular, on-going therapy, but do not 
indicate any GAF scores.  The DSM-IV provides for a GAF 
rating of 61-70 for some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  The DSM-IV provides for a GAF rating of 
71-80 where if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology does not warrant a 
rating greater than 30 percent disabling. 

The Veteran underwent a VA examination in August 2006 where 
he was assigned a GAF score of 70-75 for his PTSD condition.  
The examiner noted the Veteran did not have a significant 
social or occupational impairment, but rather found the 
Veteran to have a pleasant affect with no evidence of anxiety 
or cognitive deficit.  The Veteran's main impairment was 
regular nightmares and overall sleep impairment.  At that 
time, the Veteran indicated he watched television most of the 
time, but also enjoyed playing golf with his friends.  The 
Veteran indicated he got along well with people, but would 
get into heated arguments secondary to anger issues.  His 
anger appears to have put strain on his marriage, 
relationship with his kids and job.  Specifically, the 
Veteran indicated at that time that he was married twice for 
ten years each and had 5 children.  He indicated he stopped 
working at the age of 62, after nearly 50 years of working in 
construction, due to periodic fights at work that would cost 
him job assignments.  The Veteran also had a history of 
marijuana and cocaine abuse.  Again, the examiner noted the 
Veteran's main impairment due to his PTSD included nightmares 
and insomnia, but no significant social or occupational 
impairment.  

VA outpatient treatment records from 2005 to 2006 indicate 
on-going therapy sessions, but do not indicate a diagnosis of 
PTSD.  Rather, the Veteran was diagnosed with depressive 
disorder manifested by depressed mood, some strained 
relationships with his children and sleep impairment.  The 
Veteran indicated he enjoyed watching sports and playing golf 
with his friends, has a long-standing girlfriend and 
regularly works in his yard.  He also indicated a good 
relationship with one of his sons.  In regard to the sleep 
disturbances and nightmares, the VA treatment providers noted 
various solutions the Veteran declined implementing.  

In support of his claim, the Veteran submitted a statement 
from his VA therapist dated October 2005 indicating the 
Veteran's PTSD causes anger, intrusive thoughts, nightmare 
and anxiety to the point where the Veteran isolates himself 
in his home and has no social relationships.  This statement, 
however, is at odds with the VA outpatient treatment records 
from 2005 to 2006 indicating the Veteran has a long-standing 
girlfriend and regularly watches sports and golf's with his 
friends.  The Veteran testified during his hearing before the 
Board, moreover, that one of his sons stays with him on a 
part-time basis.  The Board further notes that the October 
2005 statement did not assign the Veteran a GAF score.  The 
VA outpatient treatment records, similarly, do not indicate a 
GAF score and, indeed, do not indicate a diagnosis of PTSD.

Most recently, the Veteran was afforded an examination in 
October 2008.  The Board notes the October 2008 examination 
report is considerably inconsistent with the remainder of the 
claims folder.  The October 2008 examiner notes the Veteran 
has been married only once and is still married to his wife, 
but they have been separated for the past 43 years.  In 
contrast, previous examination and treatment records indicate 
at least 2 past marriages and a current "long-standing" 
girlfriend.  The Veteran complained of strained relationships 
with his siblings, but "fair" relationships with his kids.  
As for his daily routine, the Veteran noted having dogs he 
feeds and takes out for exercise as well as television and 
playing golf.  The examiner noted the Veteran was mildly 
depressed and had a mild social impairment, specifically with 
close relationships.  The Veteran complained of memory 
problems, but the examiner specifically indicated no evidence 
of significant memory problems on examination.  Rather, the 
Veteran's PTSD was assigned a GAF score of 70 for generally 
mild symptoms of PTSD that generally do not affect his life.  
The examiner explained the Veteran has some issues with 
impatience, irritability, insomnia and nightmares, but he 
takes care of himself, has some social relationships, albeit 
somewhat strained, and has hobbies outside of the home, to 
include walking his dogs and playing golf.

The Veteran testified during his hearing before the Board 
that he might play golf periodically, but he largely lost the 
desire to play.  He also testified the relationship with his 
children is still strained, except for one son who comes and 
stays with him part-time.  He also complained of being angry 
all the time, nightmares and insomnia.  He believes the 
recent death of his 28 year old daughter exacerbated his PTSD 
symptoms.

It is unclear what the Veteran's marital status currently is 
and whether he has a current spouse or girlfriend.  The 
Veteran testified he lives alone and does not have a 
relationship with anyone on a regular basis.  At the very 
least, however, it is clear the Veteran maintains regular 
contact with at least one son and his golfing buddies.  The 
medical records consistently confirm the Veteran's main 
manifestations attributed to his PTSD are nightmares and 
insomnia, as well as irritability.  The Veteran does not have 
regular panic attacks.  Although the Veteran is not working, 
his unemployment is due to retirement after working for 
nearly 50 years in construction.  The Veteran testified that 
he would get into fights with employees and his boss, 
specifically hitting his boss on one occasion.  It appears 
the Veteran may have lost jobs here and there, but overall 
was able to maintain a job throughout his adult life until 
retirement in 1996. 

The Board concludes that the objective medical evidence and 
the Veteran's statements regarding his symptomatology show 
disability that more nearly approximates that which warrants 
the assignment of a 30 percent disability rating.  See 
38 C.F.R. § 4.7.  

The Veteran's PTSD symptoms include transient memory problems 
as well as depression, sleep disturbances, nightmares and 
irritability.  The Veteran's PTSD also clearly affects his 
social relationships at least to a mild degree.  Medical 
records consistently describe the Veteran as a pleasant 
person who is receiving regular therapy, but is resistant to 
treatment suggestions.   

The Board notes the October 2005 statement by the Veteran's 
VA therapist indicating the Veteran isolates himself in his 
house.  While it is clear from VA outpatient treatment 
records, VA examinations and the Veteran's testimony that he 
spends a great deal of time at home, the Veteran is not 
socially isolated.  The Veteran takes care of himself, his 
dogs and regularly watches sports and plays golf with 
friends.  He also testified during his hearing before the 
Board that he regularly speaks to at least one of his sons.  
The Veteran's current marital status is unclear, but there is 
some evidence indicating the Veteran is capable of long-
standing relationships.  

The current 30 percent rating encompasses the fact that his 
psychiatric symptoms regularly result in sleep disturbances, 
nightmares and irritability as well as the occasional memory 
affects and mild social impairment.  It is clear from the 
record, however, that the Veteran's choice to retire is the 
primary cause of his occupational impairment. 

The Veteran has routinely been assigned a GAF score 
consistent with some mild symptoms, but overall functioning 
well.  His GAF scores coupled with his reported symptoms more 
clearly fit the criteria for a 30 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent.  As noted above, the Veteran's PTSD has not resulted 
in panic attacks, flattened affect, or moderate social or 
occupational impairment.  His PTSD has not markedly impaired 
his long-term memory, judgment or abstract thinking.  He has 
never exhibited impairment in thought processes or 
communication.  He does have sleep disturbances and regular 
nightmares as well as irritability, but VA outpatient 
treatment records indicate he is responding well to 
treatment.  

Overall, medical providers have consistently indicated that 
the Veteran's condition is mild.  The Board also finds 
extremely noteworthy that many times, the Veteran's PTSD 
diagnosis is questioned given his symptomatology.  For all 
these reasons, the preponderance of the evidence is against 
the claim and a higher rating is not warranted during any 
portion of the appeal period.

Extra-Schedular

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss or PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss and PTSD with the established criteria 
found in the rating schedule for hearing loss and PTSD shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  In regard to PTSD 
specifically, as discussed above, the rating criteria 
considers wide range of social and industrial indicators and 
psychiatric symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his hearing loss or PTSD.  Indeed, it does not appear from 
the record that he has been hospitalized at all for either of 
those disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The Veteran worked for nearly 50 years in 
construction and is currently voluntarily retired.  There is 
nothing in the record which suggests that the Veteran's 
hearing loss or PTSD itself markedly impacted his ability to 
perform his job.  The Veteran claims he lost construction 
jobs here and there because of his bad temper, secondary to 
PTSD, but his current disability rating for PTSD contemplates 
some amount of occupational impairment.  There is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


